                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                WINCHESTER DIVISION

Trevor Sanders,                                 )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )
                                                )
Clint Shrum, in his official capacity as        )
Sheriff of Grundy County and in his             )
individual capacity; T.J. Bean, in his official )
                                                          Case No.: 4:18-cv-00059-TRM-SKL
capacity and individual capacity; Officer       )
Jane Doe, in her official and individual        )
capacity; Deidre Helton, in her official and )
individual capacity; Adam Floyd, in his         )
official and individual capacity; Jessie        )
Kinsey, in her official and individual          )
capacity; Grundy County Board of                )
Education; Crystal Stiefel; Daniel              )
Richardson; and Jamie Richardson;               )
                                                )
        Defendants.
                                                )


                               PLAINTIFF’S WITNESS LIST



        Plaintiff, Trevor Sanders, submits the following Witness List with regard to the trial

currently set for August 24, 2020:

A.      Witnesses Plaintiff Expects to Present

     1. Trevor Sanders;

     2. Clint Shrum;

     3. T.J. Bean;

     4. Deidre Helton;

     5. Adam Floyd;

     6. Jessie Kinsey;


                                            43162228 v2
     7. Crystal Stiefel;

     8. Daniel Richardson;

     9. Jamie Richardson;

B.        Witnesses Plaintiff May Call if the Need Arises

     1. Minor daughter of Daniel and Jamie Richardson;

     2. Eliza Masters;

     3. Skylar Hunt;

     4. Karen Meeks;

     5. Kayla McGee;

     6. Tyler Crownover, Grundy Co. Sheriff’s Department;

     7. Jeff Johnson, Grundy Co. Sheriff’s Department;

     8. James Payne, Grundy Co. Sheriff’s Department;

     9. Phillip Hobbs, Grundy Co. Sheriff’s Department;

     10. Melinda Meeks, Grundy Co. Sheriff’s Department;

     11. Donna Jones, Grundy County High School;

     12. Matt Burner, Franklin County School District;

     13. Gina Sons, Grundy County High School;

     14. Debra Curtis, Grundy County High School;

     15. Samantha Stevens, Tullahoma City School

     16. Jessica Lusk, Grundy County High School;

     17. Amy Smith, Grundy County High School;

     18. Whitney Judd, Grundy County High School;

     19. Shanda Misiak, Grundy County High School;



                                                2
43162228 v2
     20. Wendy Kilgore, Grundy County High School;

     21. D. S., Student at Grundy County High School;

     22. C. B., Student at Grundy County High School;

     23. K. N., Student at Grundy County High School;

     24. J. J., Student at Grundy County High School;

     25. H. A., Student at Grundy County High;

     26. Mitzi Trussell;

     27. Chief Virgil McNeece;

     28. William C. Rieder;

     29. LuAnn Baum;

     30. Sherry Woodlee;

     31. Breigh Rymer;

     32. Any and all necessary rebuttal witnesses as may be permitted by the Court pursuant to its

          Scheduling Order

     33. Any other witness that may be added as a supplemental witness either pursuant to the

          Court’s Order or as may be permitted by the Court.

                                                     Respectfully submitted,


                                                     /s/ J. Alex Little
                                                     J. Alex Little, IV (TN BPR 29858)
                                                     Zachary Lawson (TN BPR 36092)
                                                     BURR & FORMAN, LLP
                                                     222 Second Avenue South, Suite 2000
                                                     Nashville, TN 37201
                                                     Tel: (615) 724-3231
                                                     Fax: (615)724-3331
                                                     alex.little@burr.com
                                                     zlawson@burr.com



                                                 3
43162228 v2
                                 CERTIFICATE OF SERVICE

      I I hereby certify that on Mach 16, 2020, a true and correct copy of the foregoing
document has been served via e-mail, upon the following:

          Thomas E. LeQuire
          B. Thomas Hickey, Jr.
          537 Market Street, Suite 203
          Chattanooga, TN 37402
          tlequire@spicerfirm.com
          thickey@spicerfirm.com

          Gregory M. O’Neal
          Law Office of Gregory M. O’Neal
          P.O. Box 555
          Winchester, TN 37398
          Gregorymoneal.atty@gmaill.com

                                                /s/ J. Alex Little




                                            4
43162228 v2
